DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Re claims 1-9 and 11-12, the prior art does not disclose an electronic apparatus having the specific limitations disclosed in claims 1-9 and 11-12, wherein the electronic apparatus comprises: an acquisition unit configured to acquire an image captured on any one of a plurality of conditions in a predetermined period; a display control unit configured to implement control so that a plurality of images acquired by the acquisition unit are classified into groups correspondingly to the plurality of conditions and displayed; and a selection unit configured to implement control so that an operation target image is selected in accordance with user operation from the plurality of images that are classified and displayed by the display control unit, wherein in a case where the acquisition unit acquires a still image captured on any one of the plurality of conditions during capturing of a moving image in the predetermined period and in a case where the moving image is deleted, the display control unit implements control so that a plurality of still images, captured on any one of the plurality of conditions during capturing of the moving image, are classified into groups correspondingly to the plurality of conditions and displayed, and the select unit implements control so that a still image to be deleted or a still image to be saved is selected in accordance with user operation from the plurality of displayed still images.

Re claim 13, claim 13 discloses a control method for an electronic apparatus and contains claim language that is of similar scope to that of claim 1.  As a result, the reasons for allowance above regarding claim 1 are also applicable to claim 13.

 Re claim 14, claim 14 discloses a non-transitory computer readable medium that stores a program to cause a computer to execute a metho for an electronic apparatus and contains claim language that is of similar scope to that of claim 1.  As a result, the reasons for allowance above regarding claim 1 are also applicable to claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699